Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26,33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26,33, 7th line from the bottom, ‘to simultaneously controlled’ is unclear. Should it be ‘to be simultaneously controlled?’

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26,28-33,35-40  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Bando-5396736 in view of Bando-2006/0128281.
Bando’763 discloses the claimed invention of a method of transporting a glass piece from a conveyor 4/49 to a cutting station 1, to a breaking station 3 (which also has end cutter 60 for ancillary cuts) to a grinding station 2, the glass piece is conveyed by using a transporting device having a reciprocal moving base 52, with a CNC lifter and lowerer 58 and each having suction cups (56A-C) on the end for sucking the glass plate to transfer from one station to another and then releasing the glass plate when above the holder supports at each station and then returning back to a first position to be on standby until next glass piece is moved (col. 9, line 42).  When the suction pads are not in use they are set on standby. Column 7, lines 10-17 recite that the plate is moved by a conveyer from one station to the next and then ‘lowered’ and the suction is released to place glass at next station. The entire process recites that the plate is lifted, conveyed/moved toward next station and lowered at each station. The moving and lowering is obviously synchronized so that the plate is moved precisely to the next station and not lowered in mid air and the suction pad begins at a height above the lowering point. In addition, .  

Response to Arguments
Applicant's arguments filed 3-3-21, have been fully considered but they are not persuasive. 
On pages 9-10, Applicant says the following problems can be solved and reiterates [0007-0009], as well as Applicant argues/claims response to the lifting lowering is ‘fast’ and the speed of raising and lowering is ‘fast’ and that the heightwise position can be set ‘speedily and accurately.’ On page 10, Applicant argues the ‘time period’ is ‘shortened.’  However, none of the claims recite any element, operation, or method is ‘fast’ nor that a ‘heightwise position is speedily set and accurate’ or that a time period is ‘shortened.’  Applicant argues it ‘speeds up the transport time.’ What is this speed in reference to?  Speeding up can be done by faster horizontal movement. Applicant has not claimed or argued what exact structural component is unique to instant invention to allow gradual lifting/lowering/moving horizontal compared to structure of Bando used in rejection. Again, the 103 rejection portion of the rejection has not been addressed.  Examiner rejected in the alternative, that to gradually lift as moving and to gradually lower as approaching the next station would be an obvious design expedient to decrease the overall path of pad and save time and prevent damage. The rejections have not been addressed.  Applicant merely reiterates the claims and argues that Bando does not show this without addressing the rejections.  Nowhere in Bando does it say that the vertical movement is started then stopped, then the horizontal movement is started then stopped. Therefore, it is deemed to be controlled simultaneously, or in the alternative obvious. 
Applicant argues that Bando 736 and/or 281 do not disclose or suggest the features ‘which are possible the above described unexpected effects as the synergic effects.’ This argument is totally unclear as the ‘unexpected effects’ or ‘synergic effects’ are not claimed.  The claims are drawn to an apparatus with structural elements and a method, although the method claims do not recite specific method steps outside the intended us of the structure of the claims.  There is no structural element or method step drawn to any ‘effects’ and thus this argument is unclear and moot since it does not address the claimed limitations. 
	 Applicant alleges that Bando 736 does not gradually lower and lift/raise the glass plate by suction pad(s).  However, the entire process recites that the plate is suctioned by suction pad to grab plate, lifted, conveyed/moved toward next station and lowered at each station and released of suction. The lifting, moving and lowering is obviously synchronized and gradual so that the plate is moved precisely to the next station and not lowered in mid air and collided with station. Bando discusses a CNC movement controlled to lift and lower and move the suction pad to predetermined locations at the stations.  
	In response to Applicant’s claim that Examiner does not address the features, the paragraph below is part of the rejection and clearly addresses the claims in that Bando 736 has a CNC controller of the movement of lifting/moving lowering and that this reads on claimed limitations. In addition, Examiner believes controlling simultaneous movements within Bando 736 of raising, moving, lowering, would be within the level of ordinary skill.
[Bando discloses using a CNC machine to control movement of glass conveyor/suction pads (col. 6, lines 44-61). Throughout the disclosure Bando recites the suction pads/plate moving into a predetermined position (col 9, line 39, 60.) The exact amount of vertical and horizontal movement (i.e. gradual and simultaneous) is covered by the CNC control of Bando.  However, if Bando is found not to disclose via CNC the exact movement, gradual vertical and gradual horizontal and amount of the simultaneous and gradual movement, then it is deemed an obvious design expedient to gradually raise and lower suction pads as the suction pads depart and approach their respective stations along the horizontal direction in order to expedite the process and save time and prevent breakage.]
Therefore, these arguments have been properly and clearly addressed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
May 16, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723